Rule 112. Availability and Temporary Assignments of Magisterial District Judges

***

       Official Note:

***

        This rule is not intended to affect the availability requirements for emergency
relief under the Protection From Abuse Act or 42 Pa.C.S. §§ 62A01-62A20. See Pa.
R.C.P.M.D.J. Nos. 1201—1211. In addition, the court of common pleas of each judicial
district is responsible to ensure that a judge or magisterial district judge ‘‘is available on
a 24-hour-a-day, 365-day-a-year basis to accept and decide on petitions for an
emergency court order under’’ the Older Adult Protective Services Act. 35 P.S. §
10225.307. Actions commenced under the Older Adult Protective Services Act are
governed by statute and local procedures, not by these rules.

***
Rule 206. Costs; Proceedings In Forma Pauperis

***

      D.      This rule shall apply to all civil actions and proceedings except actions
pursuant to the Protection from Abuse Act or 42 Pa.C.S. §§ 62A01-62A20.

      Official Note:

***

      For special provisions governing actions pursuant to the Protection From Abuse
Act, see Sections 6106(b) and (c) of the Domestic Relations Code, 23 Pa.C.S. §§
6106(b) and (c). For special provisions governing actions seeking relief from
sexual violence or intimidation, see 42 Pa.C.S. §§ 62A01-62A20.

***




                                          2
Rule 215. Advanced Communication Technology

      Magisterial district judges may authorize the use of advanced communication
technology during any civil proceeding or action governed by the Rules of Civil
Procedure for Magisterial District Judges.

       Official Note: This rule was adopted in 2008 to specify that magisterial district
judges may use advanced communication technology in their courtrooms during
adversarial proceedings. In an ex parte proceeding, such as an action pursuant to the
Protection From Abuse Act, 23 Pa.C.S. §§ 6101-6122 [et seq.], or 42 Pa.C.S. §§
62A01-62A20 (providing for protection of victims of sexual violence or
intimidation), magisterial district judges also may permit the use of advanced
communication technology. Limited technology available in some magisterial district
courts may preclude the use of certain advanced communication technology options.
Compare Pa.R.Crim.P. 119.




                                           3
EMERGENCY RELIEF [UNDER THE PROTECTION] FROM ABUSE [ACT],
            SEXUAL VIOLENCE OR INTIMIDATION



Rule 1201. Applicability

      The rules in this chapter apply to the exercise by a hearing officer of jurisdiction
under Section 6110 of the Protection From Abuse Act, 23 Pa.C.S. § 6110, and Section
62A09 of Title 42, 42 Pa.C.S. § 62A09, to grant emergency relief from abuse, sexual
violence or intimidation.

       Official Note: See the Protection From Abuse Act set forth in the Domestic
Relations Code, 23 Pa.C.S. §§ 6101-61[18]22, and 42 Pa.C.S. §§ 62A01-62A20.

       The court of common pleas of each judicial district is responsible to ensure that a
judge or magisterial district judge “is available on a 24-hour-a-day, 365-day-a-year basis
to accept and decide on petitions for an emergency court order under” the Older Adult
Protective Services Act. 35 P.S. § 10225.307. Actions commenced under the Older
Adult Protective Services Act are governed by statute and local procedures, not by
these rules.

      This chapter was amended in 2015 to provide procedural rules for
protective orders sought for victims of sexual violence or intimidation. See 42
Pa.C.S. §§ 62A01-62A20.




                                            4
Rule 1202. Definitions

      As used in this chapter:

      (1) “abuse”[“adult” and “family or household members” shall have the
meanings given to those words in Section 6102 of the Protection From Abuse
Act, 23 Pa.C.S. § 6102;] means the occurrence of one or more of the following
acts between family or household members, sexual or intimate partners or
persons who share biological parenthood:

                  (a) attempting to cause or intentionally, knowingly or
      recklessly causing bodily injury, serious bodily injury, rape, involuntary
      deviate sexual intercourse, sexual assault, statutory sexual assault,
      aggravated indecent assault, indecent assault or incest with or without a
      deadly weapon.

                   (b) placing another in reasonable fear of imminent serious
      bodily injury.

                   (c) the infliction of false imprisonment pursuant to 18 Pa.C.S. §
      2903 (relating to false imprisonment).

                    (d) physically or sexually abusing minor children, including
      such terms as defined in Chapter 63 of the Domestic Relations Code
      (relating to child protective services).

                  (e) knowingly engaging in a course of conduct or repeatedly
      committing acts toward another person, including following the person,
      without proper authority, under circumstances which place the person in
      reasonable fear of bodily injury. This definition applies only to proceedings
      commenced under the Domestic Relations Code and is inapplicable to any
      criminal prosecutions commenced under Title 18 (relating to crimes and
      offenses).

      (2) “adult” means an individual who is 18 years of age or older.

      (3) “court” means:

            (a) the court of common pleas of the judicial district in which the office of
      the hearing officer taking action under these rules is located[;] in actions
      brought under the Protection from Abuse Act, 23 Pa.C.S. §§ 6101-6122, or

             (b) the court or magisterial district judge having jurisdiction over the
      matter in actions brought pursuant to Section 62A09 of Title 42, 42 Pa.C.S.
      § 62A09 (providing for protection of victims of sexual violence or
      intimidation).

                                           5
      (4) “family or household members” means spouses or persons who have
been spouses, persons living as spouses or who lived as spouses, parents and
children, other persons related by consanguinity or affinity, current or former
sexual or intimate partners or persons who share biological parenthood.


         (5) “hearing officer” means a magisterial district judge, judge of the Philadelphia
Municipal Court, [bail commissioner] arraignment court magistrate appointed under
42 Pa.C.S. § 1123 (relating to jurisdiction and venue), master appointed under 42
Pa.C.S. § 1126 (relating to masters), and master for emergency relief appointed under
23 Pa.C.S. § 6110(e) or 42 Pa.C.S. § 62A09(e) (relating to master for emergency
relief).

      (6) “intimidation” means conduct constituting a crime under either of the
following provisions between persons who are not family or household members:

             (a) 18 Pa.C.S. § 2709(a)(4), (5), (6) or (7) (relating to harassment)
       where the conduct is committed by a person 18 years of age or older
       against a person under 18 years of age.

             (b) 18 Pa.C.S. § 2709.1 (relating to stalking) where the conduct is
       committed by a person 18 years of age or older against a person under 18
       years of age.

       (7) “minor” means an individual who is not an adult.

      (8) “sexual violence” means conduct constituting a crime under any of the
following provisions between persons who are not family or household members:

             (a) 18 Pa.C.S. Ch. 31 (relating to sexual offenses), except 18 Pa.C.S.
       §§ 3129 (relating to sexual intercourse with animal) and 3130 (relating to
       conduct relating to sex offenders).

              (b) 18 Pa.C.S. § 4304 (relating to endangering welfare of children) if
       the offense involved sexual contact with the victim.

              (c) 18 Pa.C.S. § 6301(a)(1)(ii) (relating to corruption of minors).

              (d) 18 Pa.C.S. § 6312(b) (relating to sexual abuse of children).

              (e) 18 Pa.C.S. § 6318 (relating to unlawful contact with minor).

              (f) 18 Pa.C.S. § 6320 (relating to sexual exploitation of children).

       (9) “victim” means a person who is a victim of abuse, sexual violence or
intimidation.

                                             6
      Official Note: These definitions are largely derived from 23 Pa.C.S. § 6102
and 42 Pa.C.S. § 62A03.




                                        7
Rule 1203. Limitation on Jurisdiction

      The hearing officer may grant relief under these rules only when the court is
unavailable to do so pursuant to the provisions of:

      (1) Section 6110 of the Protection From Abuse Act, 23 Pa.C.S. § 6110,

      (2) 42 Pa.C.S. § 62A09 (providing for protection of victims of sexual
violence or intimidation), or

      (3) local rule of court.

      Official Note: The limitation in this rule is taken from Section 6110 of the
Protection From Abuse Act, 23 Pa.C.S. § 6110, and 42 Pa.C.S. § 62A09.

       This rule recognizes and reaffirms the existing practice in many counties. The
availability of each court to grant necessary emergency relief [under the Act] will vary
greatly, both during the business and non-business day; therefore, it was deemed
desirable to permit each court to promulgate such rules as would best serve its specific
needs in providing for efficient implementation of [the] emergency relief measures
[provisions of the Act].




                                           8
Rule 1204. Venue

     A.     Except as provided in subdivision B, a proceeding for emergency relief
may be brought in a magisterial district within the county in which

             (1)    the plaintiff resides, either temporarily or permanently, or

             (2)    the abuse, sexual violence or intimidation occurred.

        B.    If the relief sought includes possession of the residence or household to
the exclusion of the defendant, the action may be brought only in a magisterial district
within the county in which the residence or household is located.

        Official Note:    This rule is consistent with Pa.R.C.P. No. 1901.1 and provides
the necessary flexibility to a plaintiff who may have to flee the county of permanent
residence to escape further abuse. This rule is intended to provide maximum flexibility
to a plaintiff to use a convenient forum to seek an emergency protective order.
However, where practicable, plaintiffs should give preference to filing in the magisterial
district in which the plaintiff resides, either temporarily or permanently, or in the
magisterial district in which the abuse occurred. A proceeding is considered to have
been brought in a magisterial district even if it is before a hearing officer serving
temporarily in that district, or before a hearing officer who has been invested by local
rule with temporary county-wide jurisdiction.

      Subdivision B of this rule only applies to actions brought pursuant to
Section 6110 of the Protection From Abuse Act, 23 Pa.C.S. § 6110.




                                            9
Rule 1205. Persons Who May Seek Emergency Relief

      An adult or an emancipated minor may seek emergency relief from abuse,
sexual violence or intimidation for himself or herself. Also, any parent, adult
household member or guardian ad litem may seek emergency relief from abuse, sexual
violence or intimidation on behalf of minor children. In addition, a guardian of the
person of an incapacitated person as defined in 20 Pa.C.S. § 5501 may seek
emergency relief on behalf of the incapacitated person.

      Official Note:   This rule is derived from Section 6106 of the Protection From
Abuse Act, 23 Pa.C.S. § 6106, as well as 42 Pa.C.S. § 62A05.




                                        10
Rule 1206. Commencement of Proceedings

       A.       A proceeding for emergency relief from abuse, sexual violence or
intimidation shall be commenced by the filing of a petition by the plaintiff with the
hearing officer on a form which shall be prescribed by the State Court Administrator.
The petition shall be signed by the plaintiff and shall set forth the names and addresses
of the plaintiff and the defendant and the names, addresses and ages of any person on
whose behalf the plaintiff is seeking relief. The plaintiff shall also allege in the petition, in
general terms, the cause for seeking emergency relief from abuse, sexual violence or
intimidation.

       B.       Upon issuance of an emergency order, the hearing officer shall provide
the plaintiff with instructions regarding the commencement of proceedings in the court of
common pleas and regarding the procedures for initiating a contempt charge should the
defendant violate the emergency order. The hearing officer shall also advise the plaintiff
of the existence of rape crisis centers in the county or in nearby counties in the
case of sexual violence, as well as programs for victims of domestic or sexual
violence in the county or in nearby counties and inform the plaintiff of the availability of
legal assistance without cost if the plaintiff is unable to pay therefor.

         C. The petition shall be filed and service shall be made without prepayment of
costs.

       Official Note:    [It was thought desirable to require the petition to be on a
simple, prescribed form since this is an emergency proceeding and the plaintiff is
apt to be in an excited state at the time of the filing.] Subdivision B is added to
assure compliance with the requirement of Section 6110(d) of the Protection From
Abuse Act, 23 Pa.C.S. § 6110(d), as well as 42 Pa.C.S. § 62A09(d). Practice varies
among the judicial districts as to what procedures the plaintiff must follow to continue in
effect a protection order in the court of common pleas upon the certification of an
emergency protection order to the court of common pleas. The hearing officer should
provide clear instructions to the plaintiff as to what must be done to continue in effect
the protection order in the court of common pleas. See Rule 1210 and Note, and Rule
1211 and Note. Subdivision C is derived from Section 6106(b) of the Act, 23 Pa.C.S.
§ 6106(b), as well as 42 Pa.C.S. § 62A05(b), and reflects the practice when a
temporary order is issued at the common pleas level.




                                               11
Rule 1207. Hearing

       As soon as possible after the filing of the petition, the hearing officer shall hold an
ex parte hearing thereon. The plaintiff may present witnesses at the hearing. [,but need
not be compelled to disclose the permanent or temporary residence of the
plaintiff or minor children] Neither in the petition nor during a hearing shall the
hearing officer require disclosure of the address of a domestic violence program,
a rape crisis center, or the plaintiff or victim, as appropriate.

       Official Note: [Under Section 6110(a) of the Protection From Abuse Act, 23
Pa.C.S. § 6110(a), the] The hearing is ex parte, and [under Section 6110(b) of the
Act, 23 Pa.C.S. § 6110(b)] the emergency order[s] issued by the hearing officer[s] as a
result of the hearing [are] is of short duration. See 23 Pa.C.S. § 6110(a)-(b), 42
Pa.C.S. § 62A09(a)-(b). Accordingly, there are no provisions in these rules for notice to
the defendant prior to the hearing. The hearing need not be held at the office of the
hearing officer. See Rule 215 (permitting the use of advanced communication
technology in any civil action or proceeding governed by the Rules of Civil
Procedure for Magisterial District Judges.) The last phrase was added to [i]ensure
compliance with Section 6112 of the Act, 23 Pa.C.S. § 6112 and 42 Pa.C.S. § 62A11.
Nothing in the last phrase is intended to preclude a magisterial district judge from
determining that venue is proper pursuant to Rule 1204.




                                             12
Rule 1208. Findings and Protection Orders

        A.      If the hearing officer, upon good cause shown, finds it necessary to protect
the plaintiff, [or] minor children, or victim from abuse, sexual violence or
intimidation, [he] the hearing officer may grant relief in accordance with Section
6110(a) of the Protection From Abuse Act, 23 Pa.C.S. § 6110(a) or 42 Pa.C.S. §
62A09(a), and make any protection orders necessary to effectuate that relief.
Immediate and present danger of abuse, sexual violence or intimidation to the
plaintiff, [or] minor children, or victim shall constitute good cause.

      B.     The hearing officer shall enter on the petition form [his] the findings and
any protection orders made or other action taken [by him].

        Official Note:    Subdivision A of this rule is derived from Section 6110(a) of the
Protection From Abuse Act, 23 Pa.C.S. § 6110(a), which permits the hearing officer to
grant limited relief in accordance with [Section] 23 Pa.C.S. § 6108(a)(1), (2) and (6) or
(1) and (6) [of the Act] (relating to relief), as well as 42 Pa.C.S. § 62A07(b).




                                            13
Rule 1209. Service and Execution of Emergency Protection Orders

       A.     The hearing officer shall provide to the plaintiff a copy of a protection order
made under Rule 1208. The hearing officer or, when necessary, the plaintiff shall
immediately deliver a service copy of any protection order made under Rule 1208 to a
police officer, police department, sheriff or certified constable for service upon the
defendant and execution. After making reasonable effort, if the executing officer is
unable to serve the protection order upon the defendant in a timely fashion, the
executing officer shall leave a service copy of the petition form containing the order with
the police department with jurisdiction over the area in which the plaintiff resides for
service upon the defendant, and shall advise such police department that the order
could not be served.

      B.    When a protection order is issued under Rule 1208 in accordance
with 42 Pa.C.S. § 62A09(a), the hearing officer shall:

             (1)   within two business days, serve the order upon the police
       department, sheriff and district attorney in the jurisdiction where the order
       was entered, and

              (2)    in the case of a minor victim of sexual violence, serve a copy
       of the petition and order upon the county agency (as defined by 23 Pa.C.S.
       § 6303) and the Department of Human Services.

        Official Note:     The hearing officer should provide the plaintiff with at least one
copy of a protection order, but more than one copy may be needed. For example, the
plaintiff may wish to serve the order upon multiple police departments when the plaintiff
lives and works in different police jurisdictions, etc. If it is necessary for the plaintiff to
deliver the protection order to the executing officer, the hearing officer should make sure
that the plaintiff fully understands the process and what must be done to have the order
served upon the defendant. The hearing officer should make every effort to have the
protection order served by a law enforcement officer in a timely fashion. The Rule
requires that if the executing officer is unable to serve the protection order in a timely
fashion, the executing officer shall leave a service copy of the order with the police
department with jurisdiction over the area in which the plaintiff resides. This was
thought advisable so that the local police would have a service copy in case they would
be called to the plaintiff's residence should the defendant return there. Due to the
emergency nature of these protection orders and the fact that to be meaningful they
must be served and executed at night or on a weekend, the hearing officer should have
the authority to use police officers as well as sheriffs and certified constables to serve
and execute these orders. Protection orders issued under Rule 1208 in accordance
with 42 Pa. C.S. § 62A09 (providing for protection of victims of sexual violence or
intimidation) are subject to additional service requirements. See Section 6109(a)
of the Protection From Abuse Act, 23 Pa.C.S. § 6109(a), and 42 Pa.C.S. § 62A05(d).

       Service shall be made without prepayment of costs. See Rule 1206(C).

                                              14
      Service of protection orders upon the defendant at the time of execution may not
be possible under some circumstances.




                                         15
Rule 1210. Duration of Emergency Protection Orders

      Protection orders issued under Rule 1208 shall expire at the end of the next
business day the court deems itself available.

       Official Note:    This rule is derived from Section 6110(b) of the Protection From
Abuse Act, 23 Pa.C.S. § 6110(b), as well as 42 Pa.C.S. § 62A09(b). Practice varies
among the judicial districts as to what procedures the plaintiff must follow to continue in
effect a protection order in the court of common pleas upon the certification of an
emergency protection order to the court of common pleas. The hearing officer should
provide clear instructions to the plaintiff as to what must be done to continue in effect
the protection order in the court of common pleas. See Rule 1206 and Note, and Rule
1211 and Note.




                                            16
Rule 1211. Certification to Court of Common Pleas

       A.     Any protection order issued under Rule 1208, together with any
documentation in support thereof, shall immediately be certified to the court of common
pleas by the hearing officer.

      B.     Certification under subdivision A of this Rule shall be accomplished by
sending to the prothonotary of the court by first class mail or messenger a certified copy
of the petition form containing the order, with any supporting documentation
attached.

        Official Note:      Certification under subdivision A of this rule is required by
Section 6110(c) of the Protection From Abuse Act, 23 Pa.C.S. § 6110(c), as well as 42
Pa.C.S. § 62A09(c). This rule is also consistent with Pa.R.C.P. Nos. 1901.3(b) and
1953(b), which permit[s] commencement of an action by filing with the prothonotary a
certified copy of an emergency protection order. However, practice varies among the
judicial districts as to how the protection order is continued in effect after it is certified to
the court of common pleas. For example, some judicial districts may require that the
plaintiff appear in person to continue the action in the court of common pleas. Others
may automatically commence an action in the court of common pleas upon receipt of a
certified copy of the emergency order from the hearing officer. See Rule 1206 and
Note, and Rule 1210 and Note.

      Depending on local practice, the plaintiff or the plaintiff's representative may act
as a messenger under subdivision B of this rule.




                                               17